ACCEPTED
                                                                                           01-14-01016-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      3/20/2015 3:21:46 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                          No. 01-14-01016-CR

GERARDO TAPIA-LOPEZ              X      IN THE FIRST COURT OF APPEALS
                                                               FILED IN
                                 X                                1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                 X                                3/20/2015 3:21:46 PM
VS.                              X                                CHRISTOPHER A. PRINE
                                 X                                        Clerk
                                 X
THE STATE OF TEXAS               X      OF THE STATE OF TEXAS


                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANT’S BRIEF

      COMES NOW, GERARDO TAPIA-LOPEZ, Appellant, and moves for an

extension of thirty (30) days in which to file the Appellant’s brief in this case, until

and including April 20, 2015, and shows:

A.    The deadline for filing the Appellant’s Brief in this cause is currently Friday,

      March 20, 2015.

C.    A request is hereby made for an extension of time to file the Appellant’s Brief,

      until and including Monday, April 20, 2015.

D.    The undersigned attorney, Bob Wicoff, has been unusually busy with other

      matters which have kept him from completing the brief by the current

      deadline, including, but not limited to, the following:

      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
      CR; Appellant’s brief filed on March 9, 2015 (capital murder);

      GRISELDA AZA VS. THE STATE OF TEXAS; Nos. 14-14-00241-CR and
      14-14-00242-CR; Appellant’s brief filed on March 11, 2015;
      RICHARD ANTHONY SCOTT VS. THE STATE OF TEXAS; No. 14-14-
      00726-CR; Appellant’s brief filed on March 18, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 14-14-00780-CR;
      Appellant’s brief filed on March 19, 2015;

      JAMIE IBARRA VS. THE STATE OF TEXAS; No. PD-0206-15; Appellant’s
      PDR due on March 25, 2015.

      Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony. The undersigned also has ongoing

administrative duties in his position as chief of the appellate division of the Harris

County Public Defender’s Office.

      D. No previous extensions have been requested.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net
                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on the 20th day of March, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF